Citation Nr: 1501509	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-33 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, denied service connection for tinnitus, and granted service connection for migraines, initially awarding a noncompensable rating, effective June 26, 2009.  In February 2013, the RO issued a subsequent opinion considering evidence received within the appeal period, awarding a 30 percent evaluation for migraine headaches, effective June 26, 2009.  This case has since been transferred to the Detroit, Michigan VARO.  

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, tinnitus is related to acoustic trauma in active service.

2.  The Veteran's migraine headaches have been manifested by frequent prostrating and prolonged attacks productive of severe economic inadaptability.




CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for a disability rating 50 percent rating, but not higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The claims of entitlement to service connection and entitlement to a higher initial rating have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on the claims is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


II.  Service Connection

The Veteran asserts service connection for tinnitus on the basis that he developed the condition due to in-service, non-combat-related acoustic trauma. In support, in his statements, the Veteran reports that the condition has been chronic since that time.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's military occupational specialty was that of Airframe Repair Specialist.  The Board notes that VA has conceded that the Veteran was likely exposed to acoustic trauma during service, and that service connection has been granted for bilateral hearing loss as a result.  As such, the Board concedes the occurrence of the in-service acoustic trauma.

In April 2009 private treatment records from audiologist E.B. indicate that the Veteran reported a history of military noise exposure, to include sheet metal work inside the nose of an aircraft, as well as post-service noise exposure, to conclude a snow blower and lawn mower.  The Veteran reported routine use of hearing protection.  His chief complaint was of tinnitus in the right ear and bilateral hearing loss.  The Veteran reported his post-service occupations included working milking cows, farming, and painting houses from 1985 to 1988, and building maintenance supervision since.

On VA examination in November 2009, the Veteran reported that he first noticed tinnitus in 1982.  The Veteran again noted military noise exposure, including working on sheet metal and maintenance inside aircraft hulls and tail cones with pneumatic tools.  The Veteran endorsed temporary hearing loss and tinnitus and headaches after working just 6 hours in these conditions.

The examiner diagnosed bilateral tinnitus, but determined that it was not at least as likely as not the result of in-service noise exposure.  The examiner noted the lack of complaints or treatment of tinnitus in service, as well as medical literature supporting the contention that noise exposure has an immediate effect on hearing, and does not have a delayed onset, nor is it progressive or cumulative.  The examiner also noted the 20+ years of occupational noise exposure in civilian life, and concluded that for those reasons, he believed the Veteran's tinnitus was caused by his history of occupational noise exposure.

The Veteran also submitted lay evidence in support of his claim.  In his June 2009 claim, the Veteran reported that he currently experienced constant tinnitus that started in 1984 during his period of service, approximately 25 years earlier.

In a January 2013 statement, the Veteran asserted that he suffered acoustic trauma in service that caused his tinnitus, but that he was not diagnosed in service, as tinnitus was an occupational hazard and nothing could be done to correct the condition.

The Veteran is indeed competent to testify as to the observable aspects of tinnitus. As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.

The Veteran has consistently reported that his tinnitus began in service.   Though he variously states the date of onset as 1982 and 1984, the Board notes that both dates fall within the dates of the Veteran's active service.  Further, the Veteran has consistently reported continuous symptoms of tinnitus since service.  Therefore, the Board finds that the Veteran's statements concerning in-service onset of tinnitus to be credible, thereby providing highly probative evidence in support of his claim.

The Board finds that the evidence is, at least, in relative equipoise as to whether there is a nexus between the Veteran's current tinnitus disability and service.  The November 2009 VA examiner opined that the Veteran's tinnitus was not caused by service because of the lack of complaints or treatment of tinnitus in service, and the evidence of post-service occupational noise exposure.  However, the Veteran stated that his tinnitus was not treated in service because it was considered an occupational hazard and there was no treatment for the condition.  He also noted use of hearing protection after service.  Further, the Veteran has credibly stated that his tinnitus began in service and continued to the present time.  In light of the Veteran's credible account of having tinnitus since being exposed to acoustic trauma during service and the current diagnosis of tinnitus, and resolving doubt in the Veteran's favor, the Board finds that the tinnitus had its onset as a result of the Veteran's period of active service.  In light of the foregoing and resolving the benefit of the doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Higher Initial Rating

The Veteran contends that he is entitled to a rating in excess of 30 percent for his migraine headaches.  For the reasons that follow, the Board concludes that a disability evaluation of 50 percent, but not higher, is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran currently has 30 percent rating for migraine headaches under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted when the disability is productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

In November 2009, the Veteran underwent a VA examination to evaluate his migraine headaches.  The Veteran reported headaches once a week that lasted a full day.  He endorsed missing full work days due to increased frequency and intensity of headaches.  The Veteran noted that since the onset of headaches in 1982, his condition had progressively worsened.  He reported that over the past 12 months, his headaches lasted for hours and occurred weekly, and most were prostrating.  The examiner diagnosed migraine headaches with significant effects on usual occupation, and increased absenteeism.  The Veteran reported that he took a lot of sick days due to his headaches and that when he had a headache, he couldn't function and had to rest.  He stated he was otherwise he was able to do everything.

February 2010 private treatment records from the Veteran's physician, Dr. J.L., stated that the Veteran continued to have headaches and neck pain.  Dr. J.L. stated that since the Veteran's cervical injury, he was experiencing more headaches that probably have a tension component, but noting the Veteran also had a long history of migraines, ongoing since the Veteran's third year in the military.  The Veteran reported that his headaches typically responded to over-the-counter anti-inflammatory drugs.  The Veteran noted a history of lost work hours due to headaches but never more than a single day or part of a day.  Dr. J.L. noted that the Veteran had not required a doctor's note or explanation because of the limited time missed for any one episode.

A December 2012 private treatment records from Dr. J.L. show continuing treatment for the Veteran' migraine headaches.  Dr. J.L. noted that the Veteran was initially treated with anti-inflammatories and fioricet, but that he now used a combination of a tryptin and fioricet to treat his migraines.  The Veteran admitted to 3 to 4 headaches per month, and missed 2 to 4 days of work a month, which had been consistent for several years.  The report also states that the Veteran's migraines were "classic migraines" that were both unilateral and bilateral, and typically woke him in the early morning hours, and were accompanied by nausea, vomiting and photophobia.  Dr. J.L. notes the headaches could be triggered by stress, lack of sleep, and weather changes.  The report notes that chronic suppressive therapy was discussed as treatment, but the Veteran was concerned about the effect of a neuroleptic on his job performance.

The Veteran has also submitted lay evidence in support of his claim.  In January 2010, M.P., Ingham County Facilities Manager submitted a letter stating that the Veteran had missed several days of work due to severe headaches and neck pain.

In July 2014, the Veteran testified at a Board hearing.  The Veteran stated that he was fortunate that his employer allowed him to use his sick time, along with his vacation and his overtime, and that although he was required to maintain a balance of sick leave, it had been so severely depleted, that he used vacation time, or worked overtime.  At the hearing, Dr. J.L. testified that he had been the Veteran's treating physician for 18 years.  He stated that in November 2013, he had paid a house call to the Veteran, as the Veteran was too ill to leave the house.  Dr. J.L. stated that he had administered an injection for the Veteran's headache pain and nausea, and put the Veteran on bed rest for a couple of days.  Dr. J.L went on to state that the Veteran's headaches have been a little more problematic, and required bed rest for 24 hours in order to resolve.  Dr. J.L. testified that had never said as much in writing because the Veteran was concerned that used of the Family Medical Leave Act as a medical excuse from work would jeopardize his employment security.  Dr. J.L. explained that initially he was successful in treating the Veteran's headaches with anti-inflammatories and caffeine, but that he had added atripton or imitrex to the list of medications, and had attempted to use pills rather than injections at the Veteran's bequest, as injections caused fatigue.

The Veteran testified that he was sometimes able to calm a headache if he took his medicine early enough, but that the medication did not prevent the headache entirely, and it would continue until he was not able to function.  He described nagging pain focused around his eyes and head, and accompanied by nausea.  He said that during headaches he was irritable and sought solitude and dark places to rest.

At his hearing, the Veteran submitted a schedule indicating time missed from work due to migraine headaches from December 2013 to July 2014.  The calendar shows 10 hours of missed time in January, 40 hours of missed time in February, 9 hours of missed time in March, 40 hours of missed time in April, 19 hours of missed time in May, 16 hours of missed time in June, and 1 hour of missed time in July.

In evaluating the Veteran's disability under Diagnostic Code 8100, the Board finds that the evidence supports a finding of frequent, prolonged incapacitating attacks of headaches associated with photophobia, irritability, nausea and vomiting.  The Veteran has stated in November 2009 over the past 12 months, his headaches lasted for hours and occurred weekly, and most were prostrating.  In December 2012, the Veteran had 3 to 4 headaches per month, which caused him to miss 2 to 4 days of work a month.  The Board finds that the attacks have been completely prostrating and prolonged.  In July 2014, the Veteran's treating physician testified that the Veteran's migraines required bed rest for 24 hours and use of medications, and at least on one occasion, was so severe that the Veteran could not leave the house and required in-home treatment.  Moreover, despite taking medication for his headaches, the Veteran's headaches still impede the Veteran's functionality, and cause photophobia and severe pain.  They also force him to miss work, and stay medicated and bed-ridden for prolonged periods of time.  

The Board also finds that the evidence supports a finding that the headaches are productive of severe economic inadaptability, as is required for a higher rating of 50 percent.  The evidence shows that between January and July 2014 the Veteran missed a cumulative 135 hours of work (or 16.8 days), which he testified was managed by using sick leave and annual leave balances, and working overtime.  The Board concludes that the preponderance of the evidence shows that the Veteran's headaches were productive of severe economic inadaptability.  Thus, the Board finds that an increased initial rating of 50 percent is warranted for migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

The Board finds that the symptoms of the Veteran's headaches more nearly approximate the criteria for a 50 percent rating.  The Veteran's headaches are more frequent than the once per month envisioned by the 30 percent rating.  Furthermore, the headaches are shown to be completely prostrating and prolonged as well as productive of severe economic inadaptability.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's migraine headaches is not inadequate.  The Veteran complains of pain, prostrating attacks that include photophobia, nausea and vomiting, and economic impact.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.




ORDER

Entitlement to service connection for tinnitus is granted.

An initial 50 percent rating, but no higher, for migraine headaches is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


